             Case 3:18-cv-01801-JCH Document 11 Filed 11/26/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

JAMES E. SHELTON, et al.,                     )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       Case No. 3-18-cv-01801-JCH
                                              )
POST UNIVERSITY, INC.,                        )
                                              )
        Defendant.                            )

             DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO RESPOND TO PLAINTIFF’S COMPLAINT

        In accordance with Federal Rule of Civil Procedure 6(b) and Local Rule 7(b) of the

United States District Court for the District of Connecticut, Defendant Post University, Inc. (the

“University”) by and through its undersigned counsel, moves this Court for an order extending

the time within which it may respond to Plaintiff’s Complaint until December 18, 2018. In

support of this motion, the University states as follows:

        1.      Plaintiff James E. Shelton commenced this action on November 1, 2018. [Dkt. 1]

        2.      Plaintiff served the Complaint on the University on November 6, 2018. [Dkt. 8]

        3.      The University’s response to the Complaint is currently due on November 26,

2018.

        4.      The University’s counsel was made aware of these facts the day before

Thanksgiving, November 21, 2018, and conferred with Plaintiff’s counsel Jon B. Fougner that

day regarding Plaintiff’s Complaint and the extension sought through this Motion.

        5.      Plaintiff’s counsel confirmed on Friday, November 23, 2018, a court holiday, that

Plaintiff agreed to a three-week extension of time for the University to respond to the Complaint.
            Case 3:18-cv-01801-JCH Document 11 Filed 11/26/18 Page 2 of 3



This is the first request for an extension of time to respond to Plaintiff’s Complaint sought by the

University.

       6.      Fed. R. Civ. P. 6(b) gives the Court discretion to grant a motion to extend a

deadline for good cause before the deadline expires. The deadline to file a responsive pleading

has not yet expired. There is good cause to grant the University’s motion. This unopposed

motion will enable the University and its counsel to conduct an investigation into Plaintiff’s

allegations, is made in good faith, and is not interposed for any delay or prejudice. The granting

of this motion will not prejudice any of the parties to this action.

       7.      The University could not file this Motion any earlier than November 26, 2018, the

first business day after conferring with Plaintiff’s counsel and obtaining approval from Plaintiff’s

counsel for an extension of time to respond to Plaintiff’s Complaint.

       WHEREFORE, Defendant Post University, Inc. respectfully requests that the Court enter

an order granting an extension to respond to Plaintiff’s Complaint until December 18, 2018.

 Date: November 26, 2018                        Respectfully submitted,

                                                /s/ Michael S. Cryan
                                                Michael S. Cryan (Federal Bar No. ct17306)
                                                ARENT FOX LLP
                                                1301 Avenue of the Americas, Floor 42
                                                New York, NY 10019
                                                (212) 484-3900 (telephone)
                                                (212) 484-3990 (facsimile)
                                                michael.cryan@arentfox.com
                                                Attorney for Post University, Inc.




                                                   2
         Case 3:18-cv-01801-JCH Document 11 Filed 11/26/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, the foregoing was filed electronically with
the Clerk of Court to be served by Notice of Electronic Filing from the Court’s electronic filing
system upon the following:

Jeffrey J. Tinley
Federal Bar No.: ct00765
Email: jtinley@tnrdlaw.com
TINLEY, RENEHAN & DOST, LLP
60 North Main Street, 2nd Fl. Waterbury, CT 06702
Telephone: (203) 596-9030
Facsimile: (203) 596-9036

Jon B. Fougner
Email: Jon@FougnerLaw.com
600 California Street, 11th Fl.
San Francisco, CA 94108
Telephone: (415) 577-5829
Facsimile: (206) 338-0783

Edward A. Broderick
Email: ted@broderick-law.com
Anthony I. Paronich
Email: anthony@broderick-law.com
BRODERICK & PARONICH, P.C.
99 High Street, Suite 304
Boston, Massachusetts 02110
Telephone: (617) 738-7080
Facsimile: (617) 830-0327

Matthew P. McCue
E-mail: mmccue@massattorneys.net
THE LAW OFFICE OF MATTHEW P. McCUE
1 South Avenue, Suite 3
Natick, Massachusetts 01760
Telephone: (508) 655-1415
Facsimile: (508) 319-3077
Attorneys for Plaintiff



                                             /s/ Michael S. Cryan
                                                 Michael S. Cryan
